Citation Nr: 1706959	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  06-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart condition, including sinus bradycardia and tachycardia (palpitations).

2. Entitlement to service connection for syncope.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  It is now under the jurisdiction of the RO in St. Petersburg, Florida.  The Board remanded these claims in April 2014.  

The Veteran recently filed substantive appeals (VA Form 9) perfecting her appeal of a denial of service connection for dysphonia and the ratings assigned service-connected Raynaud's syndrome and a lower back disability.  These issues have not yet been certified to the Board for appellate review.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, certification ensures that certain due process rights are satisfied.  Specifically, when an appeal is certified and the record transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  Accordingly, the Board will defer action on these issues to ensure all due process requirements are satisfied.  See 38 C.F.R. § 3.103 (2016) (setting forth due process and appellate rights); Gray v. McDonald, 27 Vet. App. 313, 327 (2016) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets the delay, but these claims must be remanded again for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The December 2015 VA medical opinion is not sufficient to make an informed decision.  The examiner found, in part, that the Veteran's sinus bradycardia had resolved, that she was currently asymptomatic, and that there was no evidence of arrhythmia, without addressing whether a heart condition that manifested during the pendency of this claim may be related to service.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, since the Board's prior remand, Naval Hospital records have been obtained showing that the Veteran reported palpitations with dizzy spells as recently as February 2014, and that she was diagnosed with left ventricular diastolic dysfunction on echocardiogram in June 2013.  A 30-day heart monitor showed sinus tachycardia in March 2014, as reflected in a September 2014 Naval Hospital record.  In October 2014, medication (Tiazac, a brand name for diltiazem) was prescribed to control the Veteran's heart symptoms.  A November 2015 VA treatment record reflects that the Veteran reported decreased tachycardia since taking the heart medication, which may account for the absence of heart signs or symptoms at the time of the December 2015 VA examination.  However, the Board notes that in a June 2016 statement, the Veteran wrote that she still experienced syncope with sinus bradycardia.  

Consequently, a new VA opinion must be obtained which addresses the diagnoses of left ventricular diastolic dysfunction and sinus tachycardia, explains their clinical significance, and determines the likelihood that they are related to the Veteran's active service, including sinus bradycardia and fainting episodes during service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA medical opinion assessing the nature of any current heart condition and whether it may be related to active service, in accordance with the instructions below.  The claims file must be made available to the examiner for review. 

The examiner must identify all current heart conditions, including diagnosed left ventricular diastolic dysfunction and sinus tachycardia, and explain the clinical significance of these findings.  

The examiner should also specifically explain whether the Veteran's tachycardia may be characterized as a supraventricular arrhythmia. 

For each identified heart condition, including left ventricular diastolic dysfunction and sinus tachycardia, the examiner must render an opinion as to whether it is at least as likely as not (50% probability or more) related to the Veteran's active service, including sinus bradycardia and fainting episodes during service. 

The examiner should also address whether symptoms such as dizziness or lightheadedness are associated with any heart condition. 

The examiner must provide complete explanations in support of the conclusions reached.

2. Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




